BRICKELL, C. J. —
The appellant was indicted and convicted, under the statute approved March 18, 1875 (Pamph. Acts 1874-5, p. 280), of the offense of selling or giving to a minor spirituous, vinous, or malt liquors. The objection now taken to the constitutionality of this statute, that the subject is not clearly expressed in the title, was considered at the present term, in the case of Adler v. State, and we said: “We do not think the objection to the constitutionality of the act under discussion is well taken. True, the title does not clearly point to all the provisions of the act. The authorities above cited show that this is not necessary. It does, however, ‘ clearly express,’ that the ‘ sale or giving away of spirituous, vinous, or malt liquors,’ is the subject. Every provision of the statute falls within the scope of this general subject.” We are content with this conclusion.
2. “ It is most unquestionable, that courts will take notice of. what is within the common experience or knowledge of all men.”' — 1 Green! Ev. § 6. It is not, therefore, necessary to prove the meaning of words in the vernacular language, nor the meaning of terms which, from continuous use, have acquired a definite signification, generally, if not universally known. This court has taken judicial notice of the nature of lotteries, and the manner in which they are conducted. Boullemet v. State, 28 Ala. 88. So, also, of the business of an ambrotypist and daguerreotypist, and photograph painter. Barnes v. Ingalls, 39 Ala. 193. So, that the word syndic, in the civil law, very nearly corresponds with that of assignee *160in the common law. Lager beer is certainly universally known here as a malt liquor; and it would be as vain and useless to offer evidence that such is its character, as that whiskey is a distillation of grain, or wine of fermented juice of the grape, or cider the expressed juice of the apple. The word is now found in the dictionaries commonly used; and from its introduction into this county as a beverage, that it is a malt liquor is known wherever it is drunk, or is an article of commerce. Courts cannot profess ignorance of the meaning of words of popular use, and about the signification of which no intelligent member of the community would hesitate. Evidence that lager beer was a malt liquor, was not necessary to support the indictment.
Let the judgment be affirmed.